16/742,899
First Named Inventor
Wood
Title
BABY BOTTLE SENSOR WITH CONTENT VOLUME SENSING AND CONTENT DEDUCTION LOGIC
File Location
16742899 Wood


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Pro-Se Application
The present application appears to be filed Pro-Se (filed by the Inventor without the assistance of a registered patent attorney or agent).  Mr. Wood was reached by telephone (310-752-3412) and he confirmed that he is Pro-Se and currently unrepresented by a registered practitioner.  An interview was arranged between Mr. Wood and the Examiner for 9/17/2021 to discuss the issues described herein.  Following the Interview, Mr. Wood requested an Office Action be issued rather than dealing with the issues by telephone.
For additional support the Pro-Se applicant can contact the Inventors Assistance Center (571) 272-1000 (http://www.uspto.gov/inventors/iac/index.jsp) concerning issues 
The applicant may be unfamiliar with patent prosecution procedure. While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available on the USPTO Internet web site http://www.uspto.gov in the Site Index under “Attorney and Agent Roster.”  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U. S. Patent and Trademark Office, PO Box 1450, Alexandria, VA 22313-1450.
Priority
Applicant’s claim for the benefit of the filing date of a co-pending application 15/937095 from which this application is a continuation under 35 U.S.C. § 120 appears on the four Application Data Sheets (“ADS”) currently of record in this application.  However, the priority data does not appear on the Filing Receipt and must be corrected for the priority claim to be perfected.  The Application Assistance Unit can provide support for filing receipt questions (571) 272-4000.
Information Disclosure Statement
An Information Disclosure Statement (“IDS”) filed on 1/14/2020 is acknowledged and its contents have been considered.

Specification
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
A substitute specification is required pursuant to 37 CFR 1.125(a) because of the trademark issue identified above.
A substitute specification must not contain new matter and the Examiner suggests only the trademark issue be addressed in the substitute specification (e.g., change each instance of “Bluetooth” to “BLUETOOTH®”).  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  (For instance:  BLUETOOTH®). An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 16a-b require lead lines between the numerical references and the object being cited (compare Fig. 16c, where the lead lines are properly done). The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 


Pending Claims
Claims 1-20 are pending for examination (the "Pending Claim(s)").  Claims 1, 11 and 17 are independent.  
Claims 1-20 are original.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, 13 and 17 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe short-range wireless communication and, accordingly, the identification/description is indefinite.
Claims 18-20 depend from claim 17 and therefore inherit the same problem.

To address this issue, the Examiner suggests amendment to the claims, as follows:
Please amend Claims 6, 13 and 17, as follows:
6. The baby bottle sensor as claimed in claim 1 further comprising a data interface and a  short-range wireless communication transceiver for communicating data accumulated in the electronic bottle record to an external paired short-range wireless communication device.
13. The baby bottle sensor as claimed in claim 11 further comprising a short-range wireless communication transceiver for communicating data accumulated in the bottle record to an external paired short-range wireless communication device.
17. A baby bottle sensor with content deduction logic, comprising: a baby bottle sensor base upon which a baby bottle attached to the baby bottle sensor rests; a motion sensing system that includes a digital accelerometer and a digital gyroscope, the motion sensing system being adapted to generate signals analyzed by a central processing unit to determine an orientation of the baby bottle sensor with respect to a horizon, and detect motion of the baby bottle sensor in real time; and the central processing unit further adapted to execute program instructions receive signals from the motion sensor and further adapted to analyze the received signals to: determine whether movements indicative of a mixing action for mixing formula powder with water in the baby bottle occurs prior to receiving signals indicative of a feeding of the baby from the baby bottle; deduce from the received signals whether formula that requires mixing, or some fluid that does not require mixing is contained in the baby bottle; and record the deduction in an electronic bottle record associated with the baby bottle; and a short-range wireless communication transceiver adapted to receive data from the central processing unit and communicate the data to a paired short-range wireless communication device that runs programs instructions for receiving and processing the data and displaying the processed data in a user interface of the paired short-range wireless communication device. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10561582 (issued 2/18/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific recitation of the parent patent makes obvious the more general recitation of the identified claim(s) of the present application.  For example, the common recitation in the claims is marked in bold font, while the omission in the present application of language from the parent is marked by strike out, making the present claim more general than the ‘582 claim:
U.S. Patent No. 10561582
Present Application
1. A baby bottle sensor with content deduction logic, comprising a motion sensor adapted to determine an orientation of the baby bottle sensor with respect to a horizon, and to detect motion of the baby bottle sensor in real time; and a central processing unit that executes program instructions to: receive signals from the motion sensor and further adapted to analyze the received signals to determine whether movements indicative of a mixing action for mixing formula powder with water in the baby bottle occurs prior to receiving signals indicative of a feeding of the baby from the baby bottle; deduce from the received signals whether formula that requires mixing, or some fluid that does not require mixing is contained in the baby bottle; and record the deduction in an electronic bottle record associated with the baby bottle.
1. A baby bottle sensor with content deduction logic, comprising: a motion sensor adapted to determine an orientation of the baby bottle sensor with respect to a horizon, and to detect motion of the baby bottle sensor in real time; and a central processing unit that executes program instructions to receive signals from the motion sensor and further adapted to analyze the received signals to: determine whether movements indicative of a mixing action for mixing formula powder with water in the baby bottle occurs prior to receiving signals indicative of a feeding of the baby from the baby bottle; deduce from the received signals whether formula that requires mixing, or some fluid that does not require mixing is contained in the baby bottle; and record the deduction in an electronic bottle record associated with the baby bottle.


Similarly, claims 6, 7, 8, 9, 10, 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4, 7, 8, 17, 19, and 20, respectively, of U.S. Patent No. 10561582 (issued 2/18/2020).

Potentially Allowable Subject Matter
Claims 2-5, 11, 12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 1-20 are potentially allowable, if the rejections above under 35 USC 112 are addressed as suggested, and if the rejections above under double patenting are addressed (for instance by the filing of a Terminal Disclaimer).
The following is the Examiner's statement of reasons for the indication of potentially allowable subject matter:

Claims 1-10.
Independent Claim 1 is potentially allowable because the closest prior art, Lee (U.S. Pub. No. US 2020/0196782), fails to anticipate or render obvious:
determine whether movements indicative of a mixing action for mixing formula powder with water in the baby bottle occurs prior to receiving signals indicative of a feeding of the baby from the baby bottle; deduce from the received signals whether formula that requires mixing, or some fluid that does not require mixing is contained in the baby bottle, and record the deduction in an electronic bottle record associated with the baby bottle, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 2-10 would be allowable by virtue of their dependence on Independent Claim 1.

Claims 11-16.
Independent Claim 11 is potentially allowable because the closest prior art, Lee (U.S. Pub. No. US 2020/0196782), fails to anticipate or render obvious:
determine whether movements indicative of a mixing action for mixing formula powder with water in the baby bottle occurs prior to receiving signals indicative of a feeding of the baby from the baby bottle; deduce from the received signals whether formula that requires mixing, or some fluid that does not require mixing is contained in the baby bottle, and record the deduction in the electronic bottle record associated with the baby bottle, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 12-16 would be allowable by virtue of their dependence on Independent Claim 11.

Claims 17-20.
Independent Claim 17 is potentially allowable because the closest prior art, Lee (U.S. Pub. No. US 2020/0196782), fails to anticipate or render obvious:
determine whether movements indicative of a mixing action for mixing formula powder with water in the baby bottle occurs prior to receiving signals indicative of a feeding of the baby from the baby bottle; deduce from the received signals whether formula that requires mixing, or some fluid that does not require mixing is contained in the baby bottle, and record the deduction in an electronic bottle record associated with the baby bottle, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 18-20 would be allowable by virtue of their dependence on Independent Claim 17.

Lee (U.S. Pub. No. US 2020/0196782) discloses in paragraph [0063] shaking the formula to fully dissolve the powder (mixing it), and measuring this motion to determine that the user is in the middle of formula preparation, after which the bottle automatically switches into a feeding mode.  Compared to the recitation noted above, Lee has the idea of determining movements indicative of mixing action prior to feeding, but not the idea of deducing that the bottle contained formula that requires mixing (as opposed to some fluid that does not require mixing) is contained in the bottle, and recording that deduction.



Suggested Action Items
For the benefit of the Pro Se Applicant, the following Action Items are suggested to be addressed in a complete Response to this Office Action (please see the above for a detailed description):
(1) Request that the USPTO correct the Filing Receipt to reflect the continuation parent application in the domestic priority paragraph;
(2) File a Substitute Specification correcting the citation to Bluetooth to BLUETOOTH®;
(3) File amended drawings to address the missing lead lines;
(4) Amend the Claims to substitute a generic description for the use of the trademark Bluetooth®; 
(5) Address the Double Patenting Rejections, for instance, by filing a Terminal Disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou (U.S. Pub 2018/0197629) uses sensors in a baby feeding bottle, including color sensors to try to determine the contents of the baby bottle (e.g., paragraph [0047]), but does not teach or reasonably suggest the idea of deducing that the bottle contained formula needing mixing as opposed to some fluid that does not require mixing.
Lee (U.S. Pub. No. US 2020/0196782) is discussed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752.  The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	
/MARK I CROHN/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/
           Supervisory Patent Examiner, Art Unit 2857